Citation Nr: 1112954	
Decision Date: 04/01/11    Archive Date: 04/13/11

DOCKET NO. 09-16 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased evaluation for residuals, shell fragment wound with retained bodies, right knee, with post-traumatic arthritis and scar (right knee disability), currently rated 10 percent disabling.

2.  Entitlement to a separate evaluation for a scar, residual of a shell fragment wound with retained bodies, right knee, with post-traumatic arthritis.

3.  Entitlement to an evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD), from October 13, 2007.

4.  Entitlement to an evaluation in excess of 70 percent for PTSD, from June 12, 2008.

5.  Entitlement to a compensable evaluation for bilateral hearing loss.

6.  Entitlement to service connection for bleeding ulcer, to include as secondary to service-connected PTSD.

7.  Entitlement to service connection for sleep apnea with CPAP, to include as secondary to service-connected PTSD.

8.  Entitlement to service connection for psoriasis, to include as secondary to service-connected PTSD.

9.  Entitlement to service connection for erectile dysfunction, to include as secondary to service-connected PTSD.

10.  Entitlement to service connection for a heart disorder, to include as secondary to service-connected PTSD and to herbicide exposure.

11.  Entitlement to service connection for degenerative joint disease, left knee (left knee disorder), to include as secondary to the service-connected right knee disability.


REPRESENTATION

Appellant represented by:	Berry Law Firm


ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1965 to April 1969 and from April 1976 to April 1980, including combat service in the Republic of Vietnam, and his decorations include the Purple Heart Medal.

This appeal comes before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The issues on appeal are best characterized as listed on the title page of this decision. 

In March 2011, subsequent to final adjudication of this claim by the RO, the Board received additional evidence from the Veteran and his attorney.  This evidence addressed a September 2010 statement of the case which denied the Veteran an earlier effective date for an increased rating of 70 percent for PTSD.  The evidence included a VA Form 9 appealing this issue.  The Board acknowledges that the Veteran is requesting an earlier effective date for the 70 percent rating for PTSD, and notes that this claim is inherently included in the Veteran's claim for an increased rating for PTSD. As such, the issues are correctly stated on the title page of this decision. The remaining evidence submitted with the VA Form 9 was a statement from the Veteran's attorney reiterating arguments already made. As such, appellate review can proceed. See 38 C.F.R. § 20.1304.

The Board notes that the Veteran has been granted TDIU, effective March 7, 2009.  Although he had filed a claim for higher ratings and such claims includes a claim for TDIU under Rice v. Shinseki, 22 Vet. App. 447 (2009), because the Veteran has been granted TDIU effective the day after he retired from full-time employment.  Thus, the issue of an effective date for TDIU is no longer before VA.

The Veteran's claims other than his heart disability claim are addressed in the REMAND portion of the decision below and are REMANDED to the Department of Veterans Affairs Regional Office.


FINDINGS OF FACT

1.  The Veteran served in the Republic of Vietnam during the Vietnam era. 

2.  The Veteran is diagnosed with coronary artery disease, status post myocardial infarction. 

3.  The medical evidence links the Veteran's coronary artery disease, status post myocardial infarction, to his active service and to service-connected PTSD.


CONCLUSION OF LAW

The Veteran's coronary artery disease, status post myocardial infarction, is presumed to have been incurred during his active service in the Republic of Vietnam during the Vietnam era.  38 U.S.C.A. §§ 1101, 1110, 1116, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309(e) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Heart Disorder

In this decision, the Board grants service connection for coronary artery disease, which represents a complete grant of the benefit sought on appeal.  As such, no discussion of VA's duty to notify and assist is necessary.

The Veteran contends that service connection is warranted for coronary artery disease. 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet .App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995). 

In addition, service connection may be established on a presumptive basis for a disability resulting from exposure to an herbicide agent such as Agent Orange.  A Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service. See 38 C.F.R. §§ 3.307(a)(6)(iii); see also VAOPGCPREC 7-93.  The Secretary of Veterans Affairs has determined that there is a presumptive positive association between exposure to herbicides and the disorders listed in 38 C.F.R. § 3.309(e).  Effective August 31, 2010, ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina), is included as a disease associated with herbicide exposure under 38 C.F.R. § 3.309(e).  (Under 38 C.F.R. § 3.309(e), the term ischemic heart disease does not include hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke, or any other condition that does not qualify within the generally accepted medical definition of Ischemic heart disease. 38 C.F.R. § 3.309(e) Note 3.)

Here, the Veteran's service records show that he served in the Republic of Vietnam during the Vietnam era.  As such, the Veteran is presumed to have been exposed to herbicides such as Agent Orange.  The Veteran's post-service treatment records are replete with diagnoses of coronary artery disease, status post myocardial infarction.  The Board notes that 38 C.F.R. § 3.309(e), as amended, indicates that coronary artery disease, status post myocardial infarction, is a manifestation of ischemic heart disease for which service connection may be established on a presumptive basis based upon exposure to herbicides.  As such, service connection is warranted on a presumptive basis due to the Veteran's presumed exposure to herbicides in the Republic of Vietnam. 38 C.F.R. §§ 3.307, 3.309(e).  Therefore, the claim can be granted on this basis alone.

The Veteran is also entitled to service connection for his heart disorder on a direct and secondary basis.  In this case, the Veteran has a favorable medical opinion linking his heart disorder to service in Vietnam and service-connected PTSD.  That opinion was provided in November 2007 by a private provider, who opines that the constant stress and anxiety of service in Vietnam and the subsequent PTSD could have caused the Veteran's underlying heart disorder.  This opinion was based on examination of the Veteran and review of the medical literature.  As such, the Board finds it to be persuasive evidence in support of the Veteran's claim and service connection can be granted for coronary artery disease, status post myocardial infarction, on both a direct basis and as secondary to PTSD.


ORDER

Service connection for coronary artery disease, status post myocardial infarction, is granted.


REMAND

The United States Court of Appeals for Veterans Claims has held that where there has been a determination with regard to Social Security Administration (SSA) benefits, the records concerning that decision must be obtained.  Tetro v. Gober, 14 Vet. App. 100, 108-09 (2000); Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992). 38 U.S.C.A. § 5103A(b)(3) requires that VA continue any attempts to get federal records "until the records are obtained unless it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile." At an October 2009 VA psychiatry appointment, the Veteran reported that he had recently been approved for SSA disability benefits. These records are not yet associated with the claims file and must be obtained on remand.

It appears that all private medical records have not been obtained.  Regulations provide that efforts must be made to secure all private medical records and VA records that may exist related to the Veteran's claim. 38 C.F.R. § 3.159(c)(1) defines reasonable efforts in obtaining records outside the custody of the federal government as "an initial request for the records, and, if the records are not received, at least one follow-up request." In December 2007, the Veteran stated that he had been treated at Martin Memorial Hospital in Stuart, Florida; Lawnwood Regional Hospital in Fort Pierce, Florida; and JFK hospital in Lakewood, Florida. These records must be obtained on remand.

The Veteran is currently rated 10 percent disabling for a right knee disability with post-traumatic arthritis and a scar.  He was afforded a VA examination for his joints in September 2010, but the examiner failed to comment on the size of the Veteran's scar and whether it is tender or adherent or has any characteristics of disfigurement.  Once VA has provided a VA examination, it is required to provide an adequate one, regardless of whether it was legally obligated to provide an examination in the first place.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  If a VA examination is inadequate, the Board must remand the case.  A medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  In this, as the examination failed to describe the scar, a new examination is required. 

The Veteran is currently rated 50 percent for PTSD, from October 13, 2007, and 70 percent, from June 12, 2008.  However, a review of the claims file reveals that the Veteran's symptoms have become more severe.  For example, in June 2010, he reported waking up from a nightmare to find himself strangling his wife. Hence, a more contemporaneous VA examination, with findings responsive to the applicable rating criteria, is needed to properly evaluate the disability.  See 38 U.S.C.A. § 5103A (West 2002); 

The Veteran is currently service-connected for bilateral hearing loss, rated noncompensable.  In June 2008, the Veteran and his attorney raised the issue of an extraschedular rating for the Veteran's hearing loss, contending that the severity of his high frequency hearing loss had a greater impact than the current rating suggested.  The Board notes the functional effects caused by a hearing loss disability must be considered for adjudicators to make a fully informed decision as to whether an extraschedular referral is warranted.  Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007); 38 C.F.R. § 3.321(b).  As such, because this case must be remanded to obtain the outstanding SSA records, the Boards concludes that, on remand, a new examination which discusses the functional effects of the Veteran's bilateral hearing loss.

The Veteran has claimed service connection for a bleeding ulcer, sleep apnea, psoriasis, and erectile dysfunction, all as secondary to service-connected PTSD.  In support of his claims, he has submitted medical articles linking all of these disorders to PTSD.  In light of these articles "indicating" that the conditions might be related to service, the Board finds that a VA examination is necessary to adjudicate these claims.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006) (VA must provide a medical examination when it is necessary to decide the claim).

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's complete SSA disability benefits records.  Evidence of attempts to obtain these records should be associated with the claims file. 

2.  Obtain the Veteran's current and complete treatment records from Martin Memorial Hospital in Stuart, Florida.  Evidence of attempts to obtain these records should be associated with the claims file. 

3.  Obtain the Veteran's current and complete treatment records from Lawnwood Regional Hospital in Fort Pierce, Florida.  Evidence of attempts to obtain these records should be associated with the claims file.  

4.  Obtain the Veteran's current and complete treatment records from JFK hospital in Lakewood, Florida. Evidence of attempts to obtain these records should be associated with the claims file.  

5.  Schedule the Veteran for a VA examination to determine the current severity of his service-connected right knee disability and scar.  The claims file must be made available to the VA examiner.  The examiner should examine the Veteran's right knee, noting where pain in range of motion begins and any functional impairment caused by the right knee disability.  The examiner should examine and describe the right knee scar, including size of the scar and whether it is tender or adherent or has any characteristics of disfigurement.

All necessary diagnostic testing should be conducted and commented upon by the examiner.  All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. 

6.  Schedule the Veteran for a VA examination to determine the current severity of his service-connected PTSD.  The entire claims file must be made available to the VA examiner.  All necessary diagnostic testing should be conducted.  The examiner should describe the current severity of the Veteran's PTSD symptoms.  The examiner should report all pertinent findings and estimate the Veteran's Global Assessment of Functional (GAF) Scale score.  All findings and conclusions should be set forth in a legible report.

7.  Schedule the Veteran for a VA examination to determine the current severity of his service-connected bilateral hearing loss.  All necessary tests, including an audiological evaluation, must be conducted.  The entire claims file must be made available to the VA examiner.  The examiner should conduct a standard audiological examination.  The examiner should also comment on the functional effects of the Veteran's service-connected bilateral hearing loss, particularly those related to the severity of the high frequency hearing loss.

8.  Schedule the Veteran for a VA examination to determine the nature and etiology of a bleeding ulcer or gastrointestinal disorder.  The claims file must be made available to the examiner.  All necessary diagnostic testing should be conducted.  The examiner should conduct a complete history and physical.  The examiner must opine as to whether it is at least as likely as not that any diagnosed bleeding ulcer or other gastrointestinal disorder related to or had its onset in service or is secondary to the Veteran's PTSD.

9.  Schedule the Veteran for a VA examination to determine the nature and etiology of sleep apnea.  The claims file must be made available to the examiner.  The examiner should conduct a complete history and physical.  The examiner should offer an opinion as to whether it is at least as likely as not that any diagnosed sleep apnea is related to or had its onset in service or is secondary to the Veteran's service-connected PTSD.

All necessary diagnostic testing should be conducted and commented upon by the examiner.  All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. 

10. Schedule the Veteran for a VA examination to determine the nature and etiology of psoriasis or any other skin disorder.  The entire claims file must be made available to the VA examiner.  The examiner should conduct a complete history and physical. The examiner should offer an opinion as to whether it is at least as likely as not that the Veteran has a skin disability that is related to or had its onset in service or was caused or aggravated by his service-connected psychiatric disability.

All necessary diagnostic testing should be conducted and commented upon by the examiner.  All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. 

11.  Schedule the Veteran for a VA examination to determine the nature and etiology of erectile dysfunction.  The entire claims file must be made available to the VA examiner.  The examiner should conduct a complete history and physical.  The examiner should offer an opinion as to whether it is at least as likely as not that any diagnosed erectile dysfunction is secondary to the Veteran's PTSD.

All necessary diagnostic testing should be conducted and commented upon by the examiner.  All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. 

12.  Then readjudicate the appeal.  If the claims remain denied, issue a supplemental statement of the case to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


